DETAILED CORRESPONDENCE

Response to Amendment/Arguments
Claims 5 and 8-17 are currently pending.  Claims 1-4, 6, and 7 are cancelled.  Claims 5 and 17 are withdrawn from further consideration as being drawn to a non-elected invention.  No claim is amended.
Applicant’s arguments, see Request For Consideration, filed 2/3/21, with respect to the rejection(s) of claim(s) 8-16 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, new ground(s) of rejection are made in view of Chae et al (KR 2017/0050376 A).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without nickel that was In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  According to para. [0017] of the specification, “Inorganic metal can be added, such as nickel, for the purpose of controlling the presence of void”.  Since claim 8 recites a number of voids in the electrodeposited copper foil, nickel is essential to controlling the voids in the electrodeposited copper foil.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 8, it is unclear what type of “voids” are measured in the electrodeposited copper foil.  The term “voids” is not clearly defined in the claim.  The Applicant is reminded, limitations in the specification cannot be read into the claims.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chae et al (KR 20170050376).
Regarding claims 8, 10, 13, and 14, Chae et al discloses a lithium secondary battery (rechargeable secondary battery) comprising a negative electrode comprising a negative electrode active material “120” (consolidated electrode active material) on an electrolytic copper foil “110” (electrodeposited copper foil) that has a shiny surface (drum side) and a mat surface (deposit side), each of the shiny surface and the mat surface comprise a grain size; wherein the difference in grain size is 0.3 µm or less; wherein the electrolytic copper foil comprises a surface roughness of the mat side that is 0.5 to 2.0 µm ([0028],[0031],[0033],[0037],[0047]).  Examiner’s note:  the Office takes the position that one of ordinary skill in the art would have recognized that the Chae electrolytic copper foil inherently has a number of voids in the electrodeposited copper foil that is less than 5 per µm2 based upon the similarities in the method of manufacturing the electrolytic copper foil between Chae and the present invention.  Specifically, both Chae and the present invention teaches a copper-containing electrolyte solution comprising copper, sulfuric acid, and thiourea (See Chae, para. [0055]).  In addition, Sugioka (US 2005/0269673) provides evidence that the Chae 2.  For example, Sugioka discloses a pure copper plated layer that is formed from electrolysis using as an electrolyte an aqueous sulfuric acid-copper sulfate solution having a Cu ion concentration of 40 g/l to 120 g/l, SO4 ion concentration of 100 g/l to 200 g/l, and Cl ion concentration of not more than 0.5 mg/l (0.5 ppm) (Abstract).  This would correspond to the Chae electrolytic copper foil formed from electrolysis using an electrolyte solution including 50 to 100 g/L of copper, 70 to 130 g/l of sulfuric acid, and 10 ppm or less of chlorine ([0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (KR 20170050376) in view of Sano et al (US 2007/0134556). The Chae reference is applied to claims 8 and 14 for reasons stated above.
Regarding claims 9 and 15, Chae et al does not expressly teach a copper foil that has a puncture strength of the drum side and deposited side that is at least 0.04 N (claim 9); or a battery in the form of a stack of alternating positive and negative electrodes separated by a separator (claim 15).  

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Chae battery to include a stack of alternating positive and negative electrodes separated by a separator and a copper foil that has a puncture strength of the drum side and deposited side that is at least 0.04 N in order to provide a battery with which heat generation during puncture can be sufficiently suppressed, thereby increasing the safety of the battery ([0018]).     
	Regarding claim 16, Chae et al also discloses an electric vehicle comprising lithium secondary batteries ([0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (KR 20170050376) in view of Shinozaki et al (US 2013/0108922). The Chae reference is applied to claim 8 for reasons stated above.
However, Chae et al does not expressly teach a copper foil further comprising nickel, which nickel was electrodeposited simultaneously with the deposition of the copper foil.
Shinozaki et al also discloses an electrolytic solution for the copper foil comprising a suitable quantity of additive containing at least one element among Mo, Fe, Ni, Co, W, As, and Zn ([0092]-[00107]).
prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use nickel.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Chae electrolytic copper foil to include nickel that was electrodeposited simultaneously with the deposition of the copper foil because it would have been obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Further, one of ordinary skill in the art would have recognized that an additive such as nickel would improve the properties of the copper foil such as adhesion between the active material and the collector is high, thereby maintaining stable performance for a long period of time (See Shinozaki, para. [0029]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (KR 20170050376) in view of Sano et al (US 2007/0134556) as applied to claim 9 above, and further in view of Berger et al (US 2013/0266871). 
However, Chae et al as modified by Sano et al does not expressly teach an area weight of the electrodeposited copper foil that is in the range of 26.7-329.4 g/m2 (claim 12).  
2 which corresponds to 71.4 g/m2 ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Chae/Sano battery to include an area weight of the electrodeposited copper foil that is 71.4 g/m2 in order to provide a copper foil with sufficient tensile strength for use in an anode of a lithium ion battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/T.S.C/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729